UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX 75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the Issuer’s Common Stock as of May 10, 2013 was 132,526,042. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity for the period January 1, 2013 to March 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risks 30 Item 4. Controls and Procedures 31 Part II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $80,235, respectively Other current assets Total current assets Property and equipment, net of accumulated depreciation of $3,096,639 and $2,726,234, respectively Other Assets: Intangible assets, net of accumulated amortization of $2,777,156 and $2,772,772, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Notes payable, net of debt discount of $10,536 and $32,988, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $10,536 and $32,988, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $17,363,491 and $17,791,104, respectively Revolving line of credit — Lease liability, net of current portion Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized; 132,526,042issued and outstanding, respectively Additional paid in capital Common stock subscribed — Accumulated deficit ) ) Total CareView Communications Inc. stockholders' equity Noncontrolling interest ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATIONS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, 2013 March 31, 2012 Revenues, net $ $ Operating expenses: Network operations General and administration Sales and marketing Research and development Depreciation and amortization Total operating expense Operating loss ) ) Other income and (expense) Interest expense ) ) Interest income Other income Total other income (expense) ) ) Loss before taxes ) ) Provision for income taxes — — Net loss ) ) Net loss attributable to noncontrolling interest ) ) Net loss attributable to CareView Communications, Inc. $ ) $ ) Net loss per share attributable to CareView Communications, Inc., basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE PERIOD FROM JANUARY 1, 2, 2013 (Unaudited) Additional Common Common Stock Paid in Stock Accumulated Noncontrolling Shares Amount Capital Subscribed Deficit Interest Total Balance, January 1, 2013 — ) ) Options granted as compensation — Warrants issued for services — Warrants issued for financing costs (revalued) — Beneficial conversion features for senior secured convertible notes — Sale of common stock, net of costs — — ) — — Net loss — ) ) ) Balance, March 31, 2013 $ ) $ ) $ 5 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Three Months Ended March 31, 2013 March 31, 2012 Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Provision for doubtful accounts — ) Amortization of intangible assets Amortization of debt discount Amortization of prepaid consulting costs Amortization of installation costs Amortization of deferred distribution/service costs — Amortization of deferred debt issuance costs Interest incurred and paid in kind Stock based compensation related to options granted Stock based costs related to warrants issued — Loss on disposal of assets — Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Other assets Accounts payable ) Accrued expenses and other current liabilities Other liabilities ) . Net cash flows used in operating activities ) ) Purchase of property and equipment ) ) Payment for deferred installation costs ) ) Patent and trademark costs ) — Net cash flows used in investing activities ) ) Proceeds from sale of common stock,net — Proceeds from notes payable and line of credit Proceeds from exercise of options and warrants — Repayment of notes payable — ) Net cash flows provided by financing activities Increase in cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
